
	
		II
		112th CONGRESS
		1st Session
		S. 823
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Schumer (for
			 himself, Ms. Collins,
			 Mr. Kerry, and Mr. Leahy) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To permit aliens who lawfully enter the United States on
		  valid visas as nonimmigrant elementary and secondary school students to attend
		  public schools in the United States for longer than 1 year if such aliens
		  reimburse the local educational agency that administers the school for the
		  full, unsubsidized per capita cost of providing education at such school for
		  the period of the alien’s attendance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening America's Public
			 Schools Through Promoting Foreign Investment Act.
		2.Nonimmigrant
			 elementary and secondary school studentsSection 214(m)(1)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(m)(1)(B)) is amended by striking
			 unless— and all that follows through (ii) and
			 inserting unless.
		
